                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        GISELE NORRIS, et al.,                         Case No. 21-cv-00932-CRB
                                   9                     Plaintiffs,
                                                                                           ORDER DENYING MOTION FOR
                                  10               v.                                      RECONSIDERATION
                                  11        AON PLC, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Plaintiffs Gisele Norris and Henry Yuan sued Defendants Aon PLC, Aon Group,
                                  14   Inc., and Aon Risk Services Companies, Inc. (collectively, Aon) for declaratory and
                                  15   injunctive relief relating to agreements they signed while employed by Aon. Norris and
                                  16   Yuan allege that the Restricted Stock Unit Agreements (RSU Agreements) that they both
                                  17   signed, and the Confidentiality and Non-Solicitation Agreement that Yuan signed, “contain
                                  18   a number of void, illegal, and unenforceable provisions, including restrictive covenants
                                  19   that violate well-established law.” See Compl. (dkt. 1) at ¶¶ 15, 19. The Court denied
                                  20   Norris and Yuan’s motion for a preliminary injunction and granted Aon’s motion to
                                  21   compel arbitration. See Order Granting Mot. to Compel (dkt. 29) at 12.1 Norris and Yuan
                                  22   moved for leave to file a motion for reconsideration of that order, see Mot. for Leave (dkt.
                                  23   30), which the Court granted, see Order Granting Leave to File (dkt. 31). The Court now
                                  24   denies Norris and Yuan’s motion for reconsideration.
                                  25   I.       CALIFORNIA LABOR CODE SECTION 925
                                  26            Norris and Yuan’s motion for reconsideration first argues that the agreement
                                  27

                                  28
                                       1
                                         For more detailed underlying facts and for the Court’s reasoning, see the Court’s order granting
                                       the motion to compel arbitration.
                                   1   delegating arbitrability questions to an arbitrator violates California Labor Code section
                                   2   925 because it would require—as a condition of employment—Norris and Yuan to
                                   3   adjudicate their claims outside of California and deprive Norris and Yuan of the
                                   4   substantive protection of California law. See Mot. for Reconsideration (dkt. 32) at 2–5.
                                   5          Section 925 applies only to agreements that constitute “condition[s] of
                                   6   employment.” Cal. Lab. Code § 925(a). As the Court explained in its order granting
                                   7   Aon’s motion to compel arbitration:
                                   8
                                                     Although Norris and Yuan initially alleged that they entered into the RSU
                                   9                 Agreements as conditions of their continued employment at Aon, see Compl.
                                                     ¶¶ 13–14, they do not dispute Aon’s assertion that Aon “employees are free
                                  10                 to accept or reject such . . . RSU Agreements,” such that these agreements
                                  11                 “are not conditions of employment,” see Mot. to Compel at 3; see generally
                                                     Opp. to Mot. to Compel (dkt. 26).
                                  12
Northern District of California
 United States District Court




                                       Order Granting Mot. to Compel at 2–3. The Court further explained:
                                  13

                                  14                 Norris and Yuan do not argue that the arbitration agreements in the RSU
                                                     Agreements were invalid because the RSU Agreements or any portion
                                  15                 thereof were conditions of employment. Instead, they argue only that the
                                  16                 agreements were presented on a “take-it-or-leave-it” basis. See Part I.B.
                                       Order Granting Mot. to Compel at 3 n.1. In sum, the Court concluded that Norris and
                                  17
                                       Yuan had forfeited any argument that the delegation agreements were invalid because they
                                  18
                                       constituted conditions of employment.
                                  19
                                              Norris and Yuan did not challenge or address that ruling in their motion for
                                  20
                                       reconsideration. They raised the issue only in their reply in support of their motion for
                                  21
                                       reconsideration, which points to Norris and Yuan’s reply in support of their separate
                                  22
                                       motion for a preliminary injunction. See Reply re Mot. for Reconsideration (dkt. 34)
                                  23
                                       (citing Reply re Mot. for PI (dkt. 25) at 5–6). That reply in support of their motion for a
                                  24
                                       preliminary injunction cited a California lower court case and a Delaware Court of
                                  25
                                       Chancery case to argue that “any requirement to receive employment compensation”
                                  26
                                       constitutes a condition of employment. Reply re Mot. for PI at 5–6 (citing Focus Fin.
                                  27
                                       Partners, LLC v. Holsopple, 241 A.3d 784, 816-17 (Del. Ch. 2020); Rockefeller Capital
                                  28
                                                                                     2
                                   1   Mgmt. v. Focus Fin., 2018 Cal. Super. LEXIS 7316 (Cal. Super. Ct. 2018)).
                                   2          Here, the Court declines to consider an argument that Norris and Yuan failed to
                                   3   raise in their opposition to the motion to compel arbitration and again failed to raise in
                                   4   their motion for reconsideration.
                                   5   II.    CALIFORNIA PUBLIC POLICY
                                   6          Next, Norris and Yuan’s motion for reconsideration argues that the Illinois choice
                                   7   of forum provision in the delegation agreements is unenforceable under California public
                                   8   policy. See Mot. for Reconsideration at 6–8. Once again, Norris and Yuan did not raise
                                   9   this argument in opposition to the motion to compel arbitration. They argued only that the
                                  10   choice of forum made the broader arbitration agreements (but not the more specific
                                  11   delegation agreements) invalid. See Opp. to Mot. to Compel at 8–9. Therefore, they failed
                                  12   to timely raise this argument. Norris and Yuan may raise arguments about the broader
Northern District of California
 United States District Court




                                  13   arbitration agreements to the arbitrator, consistent with the delegation agreements.
                                  14   III.   SAVINGS CLAUSE
                                  15          Finally, Norris and Yuan’s motion for reconsideration argues that the arbitration
                                  16   agreement’s savings clause does not make the delegation agreements enforceable. See
                                  17   Mot. for Reconsideration at 9–10 (citing Davis v. O’Melveny & Myers, 485 F.3d 1066,
                                  18   1078–79 (9th Cir. 2007)). The Court declines to reconsider its prior order on this basis.
                                  19   First, the Court’s order granting the motion to compel arbitration was based on several
                                  20   independent grounds, such that the savings clause issue was not dispositive. See Order
                                  21   Granting Mot. to Compel at 11–12. Second, the savings clause at issue here merely
                                  22   reinforces that the validity of the Illinois choice-of-law provision is a gateway question
                                  23   that the arbitrator must decide under the more basic delegation agreement reserving such
                                  24   questions for the arbitrator. See Rent-A-Center West, Inc. v. Jackson, 561 U.S. 63, 70
                                  25   (2010).
                                  26   IV.    CONCLUSION
                                  27          Nothing in Norris and Yuan’s motion for reconsideration persuades the Court that
                                  28   the delegation agreements at issue here were substantively unconscionable or more than
                                                                                      3
